 210DECISIONSOF NATIONALLABOR RELATIONS BOARDHolly Farms Poultry Industries,Inc.andAmalgamatedMeat Cutters&ButcherWorkmen of NorthAmerica,AFL-CIO.Cases5-CA-4469 and5-CA-4525October 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn July 6, 1970, Trial Examiner Robert Cohn issuedhis Decision in the above-entitled cases, finding thatthe Respondent had engaged in and was engaging incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer,made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Holly Farms Poultry Industries, Inc.,Temperanceville, Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'Respondent's exceptions directed to the credibility resolution of theTrial Examiner are without merit.The Board will not overrule the TrialExaminer's resolutions as to credibility unless a clear preponderance of allrelevant evidence convinces us that they are incorrect.On the entire record,such a conclusion is not warranted.StandardDry WallProducts,Inc.,91NLRB 544, enfd.188 F.2d 362(C.A. 3).In adopting the Trial Examiner's finding that Respondent violatedSection 8(a)(1) by photographing nonemployee organizers, we need notpass upon his conclusion that such conduct violates the Act even if notwitnessed by employees.Instead,as we find no basis for disturbing theTrialExaminer's credibility resolution underlying his alternative findingthat this incident occurred in the presence of employees, it is on thisground that we predicate our affirmance of the 8(a)(1) violation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended (herein the Act), was held on March 10, 1970, inPocomoke City, Maryland, pursuant to due notice. Oneissue litigated was whether Holly Farms Poultry Industries,Inc. (herein the Respondent or Company) engaged inconduct to discourage membership in a labor organizationwhen, on or about September 8, 1969,1 it terminated theemployment of its employee, Clyde Scott. Also litigatedwere instances of conduct which allegedly interfered with,restrained, and coerced employees in the exercise of theirrights guaranteed in Section 7 of the Act, in violation ofSection 8(a)(1) of the Act.2At the close of the hearing, counsel for the GeneralCounsel made oral argument, and a posthearing brief wasfiled by counsel for the Respondent, all of which has beenduly considered.Upon the entire record in the case,including my observation of the demeanor of the witnesses,and arguments of counsel, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is a North Carolina corporation with plantsand facilities located in the State of North Carolina and theCommonwealth of Virginia, where it is engaged in theprocessing of poultry and related products. Its plant atTemperanceville, Virginia, is the only facility involved inthe instant proceeding.During an annual period, Respondent, in the course andconduct of its operations, sold and shipped products valuedin excess of $50,000 from its Temperanceville, Virginia,plant directly to points located outside the Commonwealthof Virginia.Based upon the foregoing facts, which are admitted byRespondent, I find that Respondent is, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen ofIAll dates hereinafter refer to the calendar year 1969 unless otherwisespecified.2Copies of the charge and amended charge filedin Case 5-CA-4469 onAugust I and September 15, respectively,were served on Respondent on orabout August 4 and September 15, respectively.Copy of the charge filed inCase5-CA-4525 onOctober 9, was served on Respondent on or aboutOctober9.The order consolidating cases, amended complaint, andamended notice of hearing was issued by the General Counsel,through theRegional Director for Region 5, on November 6; Respondent's duly filedanswer to the amended complaint generally admitted the jursidictionalallegations of the complaint but denied the commission of any unfair laborpractices.186 NLRB No. 36 HOLLY FARMS POULTRY INDUSTRIES211North America, AFL-CIO (herein the Union), is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.BackgroundAs noted, the Respondent, at its Temperanceville plant, isengaged in the processing and sale of poultry. The plantopened in the spring of 1968, and employs approximately600 production and maintenance workers.Although the record is somewhat vague on the subject, itappears that there has been some talk among employeesconcerning union organization since the inception of theplant.However, it was not until about May that anorganizational drive was commenced by the Union whichgave rise to the issues in the instant case. Counsel for theGeneral Counsel presented evidence which, he asserts,shows that officials of the Respondent countered suchorganizational campaign with threats of economic reprisalsagainst, interrogation about, and surveillance of such unionactivities, and finally discharged a prominent leader thereofall for the purpose of discouraging the drive. We nowproceed to an evaluation of such evidence.B.Alleged Interference,Restraint,and Coercion31.By Plant Manager Blake LovetteClyde Scott commenced working for the Respondent inMarch 1968, as a floorboy in the pinning room department.The principal functions of this department were theevisceration and cleaning of the chickens; Scott's primaryresponsibilities as floorboy were to adjust the machines andkeep the floor clean. His immediate supervisor wasSylvester Annis.The record shows that Scott had been in favor of unionrepresentation in the plant since he commenced workingthere,and that his attitude in this regard had beencommunicated both to employees and to supervision,including PlantManagerBlake Lovette. However, Scotthad not worked on behalf of the Union, i.e., passed outhandbills or solicited union cards, until May. Indeed,because of an apparent personal animosity with the unionleader in 1968,he workedagainst theUnion coming intothe plant at that time.Scott testified as to three conversations he had withLovette in latter July and August concerning the unioncampaign, which is alleged in the complaint to constitutecoercive interrogation and creating an impression ofsurveillance of union meetings and activities in violation of3All evidence proffered by the General Counsel on this aspect of thecase(except the allegation respecting alleged surveillance throughphotography)is supplied by the alleged discnminatee,Clyde Scott. In itsbeef,Respondent argues vigorously that Scott's testimony should bediscredited in its entirety because of contradictions,improbabilities, andhis obvious interest in the outcome of the proceeding.Ihave taken all ofthese contentions,along with the demeanor of this witness and thosewitnessesofRespondentwho testified at variance with him, intoconsideration inmaking my ultimate findings herein,and, as will beobserved,infra,Ihave discredited some aspects of his testimony andcredited othersAs Judge Learned Hand once observed "It is no reasonfor refusing to accept everything that a witness says, because you do notbelieve all of it, nothing is more common in all kindsof Judicialdecisionsthan to believe some and notall" (N L R BvUniversalCamerathe Act. The first conversation occurred while Scott was atwork when Lovette approached and inquired concerningthe health of his little boy. When Scott responded that hewas all right, Lovette retorted that the next time Scottwanted to borrow money he should borrow from his unionfriends?When Scott inquired, "What union friends?",Lovette replied, "You know," and walked into SupervisorKetterman's office. Scott followed him and attempted toassure Lovette that he (Scott) had attempted to stop theUnion from coming in on the previous occasion and toldLovette that he was not for the Union. However, Lovettedisagreed with him on that point and Scott left the room.The second conversation took place about 3 days laterwhile Scott was washing the floor in the pinning room.Lovette came up and puthis armaround Scott's shoulderand said that he had heard that Scott had been passing outhandbills and that three people had brought him unioncards that Scott had passed out to them. When Scott deniedthat he had been passing out union cards, Lovette walkedaway.The third conversation took place about 3 weeks laterwhile Scott was at work. Lovette asked how the unionmeetings were going. When Scott feigned ignorance of suchmeetings,Lovette said the meetings "down at Luke's...."5 Scott denied that he was holding unionmeetings;whereupon, Lovette responded, "I should fire you rightnow, but I won't," and walked away.The foregoing statements attributed to Lovette were notdenied by him nor by Ketterman to the extent that he wasinvolved-and I credit Scott's testimony as to theseincidents. Respondent's defense on this aspect of the case isbottomed principally on three contentions: (1) that therewas no coercion involved in the remarks because of thefriendship which existed between the two men; (2) that theremarks, even if made, do not legally constitute the creationof "an impressionof surveillanceof union activities"; and(3) if the remarks are capable of constituting coercion, theywere not properly pleaded by the General Counsel. I do notagree with these contentions.Firstof all, the mere fact that friendship may existbetween a supervisor and an employee does not, of course,negate theelementof coercion.6 Each case must beanalyzed on its own facts, and I note particularly asrespects the instant situation that Lovette made no effort toreassureScott that the answers to his inquiries would notresult in any acts of recrimination by the Respondent.7 Alsoquite significant, inmy view, is the fact that Scott feltsufficient fear to cause him to lie to Lovette concerning hisCorporation,179 F 2d 749, 754 (C A 2, 1950) )4 It appearsthat Scotthad previously borrowedmoney fromLovette tohelp finance an appendectomywhich wasperformedon his son.5The recordshows that employees were, in fact, attending meetingswith the union representative at a lounge called the SeasideClub, ownedby one Luke Wharton, located severalmiles from theplant The Club wasfrequentedby many employeesof Respondentbothas a place to imbibealcoholic and nonalcoholic beverages as well as to play baseball in thesummer months6 See,e g.,JuniataPacking Company,182NLRB No 140 (sec 4,Board's Decision)7SeeN L R B v Camco,Inc, 340 F 2d 803 (C A5),Martin Sprocket &Gear Co vN L R B, 329 F 2d 417 (C A 5) 212DECISIONSOF NATIONALLABOR RELATIONS BOARDunion activities. This factor has been considered to beindicative of restraint and coercion in the premises.8As respects Respondent's second contention, as noted, Icannot accept Respondent's argument that Lovette'sremarks did not constitute a creation of "impression ofsurveillance" as that term has evolved in labor law. InHendrix Manufacturing Company, Inc. v. N.L.R.B.,9ChiefJudge Brown elucidated upon the meaning as follows:Surveillance becomes illegal because it indicates anemployer's opposition to unionization, and the furtivenature of the snooping tends to demonstrate spectacu-larly the state of the employer's anxiety. From this thelaw reasons that when the employer either engages insurveillance or takes steps leading his employees tothink it is going on, they are under the threat ofeconomic coercion, retaliation, etc.Certainly the remarks of Lovette to Scott in the first andthird conversations recited above can reasonably be said toindicate that he wanted to let the employee know that theemployer had means of finding out-and was awareof-what was "going on" as respects the union activities ofitsemployees. This satisfies, in my view, the test of an8(a)(1) violationwhich is, as stated by the Board inAmerican Freightways Company, Inc.,10that the employer"engaged in conduct which, it may reasonably be said,tends to interfere with the free exercise of employee rightsunder the Act [citing cases]." Accordingly, I find that thisallegation is legally sustainable by the proof.Finally, I find no merit in the Respondent's contentionthat the violation was not properly pleaded. While theallegations could have been articulated more clearly, thelanguage of Chief Judge Murrah inJ.C. Penney Co. v.N.L.R.B.,11seems pertinent here:Courts as well as the National Labor Relations Boardhave held that a material issue which has been fairlytried by the parties should be decided by the Boardregardless of whether it has been specifically pleaded[citing cases]." And, "...where evidence is receivedwithout objection, the pleadings are to be deemedamended [citing cases and Rule 15, F.R.C.P.].2.By Supervisor Jimmy GreenDuring the summer of 1969, Jimmy Green was a linesupervisor in the packing department and was alsopresident of the Holly Farms Baseball Club, which playedgames on a baseball diamond adjacent to the SeasideClub.12 Scott was also an officer of the baseball club andwas a friend of Jimmy Green.Scott testified that one Sunday in August while they wereplaying baseball, Green called him over and asked him whyhe did not "forget about the Union"-that Blake knew thathe was passing out union cards. Scott replied that he wasnot going to forget about it, and that he was going to "keepright on passing them out." Green said, "okay."About 3 weeks later, according to Scott's testimony, he8N.L.R.B.v.Camco,supra;Bourne v.N.L.R.B.,332 F.2d 47, 48 (C.A.2).was sitting inside the Seaside Club drinking a beer whenGreen came up and told him that there was a white mannext to his department that knew that Scott was passing outunion cards and that he was going to get fired for engagingin such conduct. Scott told Green that he would not getfired;whereupon Green stated that he could fire him whichScott denied.Green, who impressed me favorably as a witness, testifiedas follows as respects the two conversations: (1) Green wassitting on the hood of an automobile following a baseballgame when Scott came to him and commenced talkingabout an ex-employee of the Company named WeldonPitts,and about the Union.13 Green responded that he(Green) did not have anything to do with the Union anddid not want to have anything to do with it. Green deniedthat he gave Scott any advice with respect to his unionactivitiesor that he said anything with respect to thepossibility of Scott being fired. (2) As respects the secondconversation inside the Seaside Club, Green testified thathe was sitting with Scott, Luke Wharton, and the latter'swife when Scott commenced a conversation again respect-ingWeldon Pitts and in the course of such conversationasserted that "Blake couldn't come back there and fire meinmy department." Green asserted that Blake could, infact, fire him and that, indeed, if he (Green) caught Scottdoing anything wrong, he could fire him also. Scott calledhim a "damn liar." Whereupon, Green, noticing that Scotthad been drinking, stated that he could not talk with himand left. Green denied that the Union or Scott's passing outcardswas mentioned in any way in connection withGreen's authority to fire him or that Green said that heintended to fire him. Also, Green denied saying anythingabout a white man next to Scott's department having toldGreen anything about Scott's passing out cards.Iam inclined to credit Green's denials, particularly inview of Green's assertion that Scott had been drinking onthe latter occasion, which was admitted by Scott. Under allcircumstances, I find a failure of proof of this allegation ofthe complaint and will recommend that it be dismissed.3.By Al PowellThe complaint alleges that "on or about September 24,1969, Safety Director Al Powell engaged in surveillance byphotographingunion agentsdistributing literatureasemployees were leaving the plant...." In support of thisallegation,Union Representatives Vernon Thomas andBernardHopkins testified that on oneoccasion inSeptember when they were handbilling the plant CompanyRepresentative Powell came by and snapped their picturesduring an afternoon as the employees were leaving work.Thomas testified that "every car that I walked up to, [he]clicked his camera."Powell conceded that he took pictures at the plant gate onone occasionin late summerpursuant to a request by PlantManager Lovette solely for the identification of the unionRespondent,although apparently many of theemployeesplayed on theteam.9321 F.2d 100, at In. 7.13WeldonPittswas named in the charge in Case5-CA-4469 as having10124 NLRB 146, 147.been discriminatorilydischarged on July28; however, he was not named in11384 F.2d 479, 482-483 (C.A. 10, 1967).the complaint.12As noted, this baseball team was not in anywise sponsored by the HOLLY FARMS POULTRY INDUSTRIES213officials.He testified that he arrived at the plant gate atapproximately 1:30 or 2 o'clock p.m. and stayed for onlyabout 10 minutesatwhich time he took three pictures(Resp. Exh. 2(a), (b), and (c)).14Bobby Reavis, a truckdriver for the Company, drove intothe plant at approximately 1:45 or 2 o'clock that day for thepurpose of picking up a truckload of chickens. He observedPowell and the union men as he approached the gate andstoppedmomentarily to talk with Powell. He thenproceeded pass the gate into the plant and returnedapproximately 10 minutes later in his truck and, accordingto his testimony, Powell was no longer there. He stated thatno company employees left the plant while he was there.In its brief, Respondent argues that no violation ofSection 8(a)(1) occurred as regards this incident because,under its version of the evidence, no employees werepresent during the time of the picturetaking. It is contended(br., p. 23):Section 8(a)(1) of the Act speaks in terms of interfer-ence,restraintand coercion of employees, and itconfers no special protection on professional unionorganizersexcept where that is incidentally necessary tothe protection of employee rights. It follows that it is nota violation of Section 8(a)(1) to photograph unionorganizersso as to be able to recognize them later, at atime when no employees are present.I cannot agree with this argument since in the recent caseofSimplex Time RecorderCo.,15 the Board affirmed adecision of Trial Examiner Samuel M. Singer who found aviolationeven though it did not appear that anyphotographs of rank-and-file employees were taken.16 TheTrial Examiner quoted from the prior Board decision inTennessee Packers Inc.,124 NLRB 1117, 1123:The taking of pictures by an employer . . . known tobe adverse to the unionization of its employees .. .while [the employees are] engaged in union activities; towit, receiving union literature from union organizers,necessarily has a normal and natural tendency to createfear and consternation in the ... employee that theemployer is recording, for some present or future courseof action involving him, an act of that employee's whichthat employee knows to be displeasing to the employer.Making such a pictorial record of union activities is likeopen surveillance in that the knowledge of its occur-renceamong the employees necessarily tends tointerfere [with], restrain, and coerce the employees intoabandoning their rights to engage therein as guaranteedin Section 7 of the Act.Trial Examiner Singer noted that there may exist amplejustification for the taking of pictures of union representa-14The record shows that all of the persons depicted on the photographswere union representativesexcept for Clyde Scott who had been anemployee of the Company until discharged on or about September 8.15 165 NLRB 812 (1967).16Id.at 816.17 In view of this finding I deem it unnecessary to resolve the credibilityissue as between the union organizers,on the one hand, and the companywitnesses, on the other,as to whether Powell actually took pictures of theemployees during the handbilling.However,in the event that anyreviewing authority does not agree with the foregoing analysis, I wouldstate that,were it necessary,Iwould credit the testimony of the unionrepresentatives over that of Powell(Reavis only testified that he left thepremises prior to the employees'leaving work and that he did not viewtives foruse in legalproceedings where, for example,violence or mass picketingexists ona picket line. However,he found that the respondent in that case did notdemonstrate "need or justification for its action," and I finda similar lack of need or justification here.Thus, although the record shows that the unionorganizers had handbilled the plant on several occasions,there is no contention or evidence that any mishap orviolence occurred as a result thereof. Thus, there were nolegal proceedings which required the identification of theunion representatives. Moreover, Powell concededly knewthe identification of three ofthe unionrepresentatives (Bell,Hopkins, and Gonzales) and Lovette knew the fourth(Thomas).While, under Respondent's evidence, there is no showingthat any employee witnessed the picturetaking, I believe ittobe a reasonable inference that the employees atRespondent's Temperanceville plant would soon learn ofthe existence of a company photographer taking pictures ofthe handbilling without apparent justification. I find thatsuch conduct would tend to unwarrantedly impinge uponthe free exercise of employees' Section 7 rights, in violationof Section8(a)(1).17fC.The Discharge of Clyde ScottAs previously noted, Clyde Scott had worked forRespondent from March 1968 until his discharge onSeptember 5, 1969, as a floorboy in the picking department.It appears that his work record was generally satisfactory asfar as his ability to perform the job was concerned.However, it became apparent toward the end of 1968 thatScott had a "drinking problem" and that this tended tointerfere with his being on the job particularly on Mondaysand on Saturdays when his presence was required.18SylvesterAnnis, Scott's immediate supervisor, crediblytestified that the trouble about Scott's failure to appear forwork commenced around June, and that he had orallywarned him about it.On August 16, Scott received a written warning from F.D. Shepherd who was identified as the assistant superin-tendent of the eviscerating department and immediatelyover Annis in the supervisory hierarchy. This warning,which was given to Scott in Shepherd's office, reads asfollows:I have talked to Clyde about coming in late and beingout of work and drinking on his job several times andtold him that the next time it happened his job would beterminated. This warning was read to Clyde Scott on8-15-1969. Witnessed by Jack Ketterman.19Although Scott refused to sign the aforesaid warning slip,Powell at the plant gateat thattime;however, Reavis was admittedly notpresent atthe time of the shift breakso that he couldnot testifywhether ornot Powellhad perhapsreturned at that time).Although the evidencedoes not sustain the allegation in the complaintthat Powellwas "safety director"of the Respondent,I find that he was anagent of Respondentin view of theconcession that he was taking thepictures at the direction of the plant manager, aconcededsupervisor andofficialof the Company.18Although Saturdaywas not a regularworkday, itappears that Scottwas requested to come toworkon Saturdays when chickens werescheduledtobe killed orwhen there was maintenancework to beperformed.19Ketterman,a supervisorin the receiving department,was present at(Continued) 214DECISIONSOF NATIONALLABOR RELATIONS BOARDhe admitted that he had been late on occasions and alsomissed work several times but claimed as to the latter thathe had had Annis' permission. He acknowledged also thathe did some drinking but contended that the supervisorypersonnel also engaged in that conduct. In any event,following the interview with Shepherd and Ketterman,Scott advised Annis of the occurrence, as follows: "I toldhim I would try not to be late no more. That's exactly whatI told him. I told him okay that I would try not to be late nomore and I won't miss no more time." 20On or about September 2, Scott requested of Annis to beoff the following weekend for the prupose of going toDelaware to pick up some furniture. He advised Annis thathe was going with a fellow employee, James Johnson.According to Scott's testimony, Annis told him that hecould be off Saturday, but Annis testified that, due to thefact that some maintenance work was scheduled forSaturday which would probably last all day, he told Scottthat if the latter came in and worked until 2 p.m. he couldtake off the remainder of the day.21The following Friday, September 5, Annis learned thatthe plant was scheduled for chicken killing the next day andat the close of work Annis saw Scott and said, according toScott's testimony, "Clyde,. I will see you at 5 in themorning." Scott responded by saying "uh-huh" and "kepton walking." 22Scott did not report for work either Saturday or Sunday,going instead, as indicated, to Delaware with his friend. Itwas necessary, under the circumstances, for Annis to domost of Scott's work since there was only one otherfloorboy whose responsibility was to the other line ofproduction.Annis testified that he worked not onlySaturday but also Sunday since it was necessary afterkilling chickens on Saturday to "finger the pickers" thefollowing day. At that time he picked up Scott's timecardand placed it in the supervisors' lounge.Scott,upon noting the following morning that histimecard was not in the rack, approached Annis and askedhim about it. The latter told Scott that he was no longeremployed by the Company-that he was fired. Scott thenwent to Shepherd and told the latter what had happened.Shepherd told him that he could not be of any help. Scottthen went to see Phil Thomas who apparently is the nexthighest in the supervisory hierarchy and told Thomas thatthe request of Shepherd,and testified at thehearing respecting thecircumstances of the interview.Shepherdisnolonger employed by theCompany andwas notcalledas a witnessin the proceeding.20 Scott admittedthat hedid not mentionto Annis that the warningalso had todo with Scott's drinking.21 In view of the conversationwhich took place between the two menthe followingFriday, September5, infra,Ido not deem it necessary toresolvethis particularconflict in thetestimony.22Testimony of Scott. Annistestifiedthat Scott said "okay."One neednot delveinto the questionof whetherthesetwo termshave the samemeaning sincethe importantpoint is thatScottwas awareon that Fridayafternoon that his supervisorexpected him to be atwork in the morningand he madeno indication that he did not intend to comply with suchexpectation.23There is credible testimony in the record that Scott did not,in fact,make the trip forthe purpose of securing furniture, but merely to go on adrinking party.However,since thiswas notknown to management prior tomaking the decisionto discharge,Ido notconsidersuchevidence relevanton that issue,but only as to the credibility (or lack thereof) of the witnessScott.Annis had fired him after Scott gave "a whole week's noticethat [he] had to go pick up some furniture." 23 Thomasadvised Scott that he would look into it and Scott wenthome. From there, Scott telephoned Plant Manager Lovetteand advised that Annis had fired him. Lovette acknowl-edged that he knew about the firing but that when Scottasked for his job back Lovette responded that he did notfire him and that he could not rehire him.24ANALYSIS AND CONCLUDINGFINDINGSIt is well established that the task on this issue of the caseis to ascertain, after a consideration of all the facts in therecord, the "true purpose" or "real motive" for effecting thedischarge.25 It isequally "well settled that a dischargewhich in fact is caused by union activities is unlawful anddiscriminatory within themeaning ofSection 8(a)(3) of theAct, notwithstanding the concurrent existence of validgrounds for discharge.26 On the other hand, "if anemployee is both inefficient and engagedinunionactivities, that is a coincidence that does not destroy the justcause for his discharge."27 On thisissue, the burden is, ofcourse,upon the General Counsel to prove by apreponderance of the evidence that the real or motivatingreason for the discharge was Scott's union activities. I find,for reasons set forth below, that the General Counsel didnot sustain his burden on this issue.It is true, of course, that Scott was a leading adherent intheUnion, that this fact was known to management, andthatmanagementwas againstthe Union coming into theplant. However, "engaging in protected, concerted activity... does not perforceimmunizeemployees againstdischarge for legitimatereasons."28Certainly Scott, afterhaving received verbal warnings as well as a writtenwarning about being absent from work only a couple weeksbefore the incident giving rise to discharge, placed himselfin a vulnerable position by absenting himself from workafter receiving clear directions from his supervisor that hewas expected to be at work on Saturday, September 6.While Scott may have understood earlier in the week thatthe supervisor had givenhim permissionto be off thatSaturday, there is no question that Scott knew that thispermission had been abrogated by the new circumstanceswhich arose on Friday. Even if Scott, at that late date, hadindicated to Annis that due to circumstances beyond his24Scott'stestimonyas to this telephone conversation is substantially atvariance fromthatfound above,which is based upon Lovette's creditedtestimony.Scott stated that Lovette told him that the reason for thedischarge was "aboutpassing union cards out"and that,moreover,Lovettetold him thathe could go to anotherpoultry companywhich wasunionized,and obtain a job there.Lovetteimpressed me as being much toosophisticated a person to make such a damaging admission to thedischargee.Moreover,Iwas impressedby histestimony that he learned ofthe discharge from Supervisor Annis while making his normal morningtour ofthe plant and that when he inquired of Annis the reason for thedischarge,Annis' replywas, "the same old thing," meaning Scott'sabsenteeismand drinking.25 SeeRadioOfficers' Union (A.H. Bull SteamshipCompany) v. N.LR.B.,347 U.S.17; Local 357,Teamstersv.N.LR.B.,365 U.S. 667, 675.26 SeeTopekaDiscount,Inc.,181NLRB No. 8 (sec. 5, Board'sDecision).27N.LR.B.V. Birmingham PublishingCompany,262 F.2d 2, 9 (C.A. 5,1958).28MitchellTransport,Inc.,152NLRB 122,123; see alsoMotoristInsuranceAgency, Inc.,182 NLRB No. 142 (TXD, pars. followingIn. 11). HOLLY FARMS POULTRY INDUSTRIES215control he would be unable to work on Saturday, Annismight have been able to have made other arrangements.But Scott, by his own admission, made no such indicationand preferred to allow Annis to believe that he wouldreport as directed. Certainly, engagement in union activitiesand the employer's antipathy thereto cannot excuse anemployee under these circumstances.29I so find, and will recommend that this allegation of thecomplaint be dismissed.30IV.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several Statesand tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that the Respondent has violated Section8(a)(1) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Holly Farms Poultry Industries, Inc., the Respondentherein, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed them bySection 7 of the Act, as found hereinabove, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER31Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, it is recommended thattheNationalLabor Relations Board order that theRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership and activities.(b) Engaging in surveillance of union activities, includinghandbilling, through personal observations or photography.(c)Conveying to employees the impression that unionactivities are under surveillance.(d)Threatening employeesin a mannerviolative ofSection 8(axl) of the Act.(e)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a) Post at its plant in Temperanceville, Virginia, copiesof the attached notice marked "Appendix," 32 Copies ofsaid notice, on forms provided by the Regional Director forRegion 5, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith 33IT IS FURTHER RECOMMENDED that the allegations of theconsolidated complaint be dismissed in all respects otherthan those found to have been sustained in the abovefindings and conclusions.29Motorist Insurance Agency, Inc., supra;see alsoMetals EngineeringCorporation,148 NLRB88, 89-90.30 In oral argument, counsel for the General Counsel citedFamilyLaundry & Dry Cleaning,Inc.,147 NLRB 251, in support of his contentionthat the Respondent had long condoned Scott's derelictions and that hisdischarge came about only after he became actively engaged in solicitingfor the Union.However, that case is readily distinguishable on its factssince the Board found that the employer there had smelled alcohol on thediscriminatee'sbreathbut still permitted him to work and "otheremployees had been discovered drinking on the job and were notdischarged"(id.at p. 255). No such evidence appears on the record herein.31 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes.32 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."33 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, The National Labor RelationsBoard has found that we violated the law and has orderedus to post this notice, and we intend to carry out the Orderof the Board, and abide by the following:WE WILL NOT coercively interrogate employeesconcerning their union membership and activities.a 216DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILLNOT spyon union activities,includinghandbilling,through personal observations or photog-raphy.WE WILLNOT give our employees the impression thatunion activities are being spied upon.WE WILL NOT threaten our employees in a mannerviolative of Section 8(a)(1) of the Act.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights to self-organization,to form,join, or assistAmalgamated Meat Cutters&Butcher Workmen ofNorth America, AFL-CIO,or any other labor organi-zation,to bargain collectively through representativesof their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection or to refrain from any orall such activities.DatedByHOLLY FARMS POULTRYINDUSTRIES, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Building, Room 1019, Charles Center, Baltimore,Maryland 21202, Telephone 301-962-2822.